 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     SANTOS PELAYO
 7
 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                           Case No. 1:15-cr-00121-LJO
12                         Plaintiff,                        UNOPPOSED MOTION FOR EARLY
                                                             TERMINATION OF SUPERVISED RELEASE;
13       vs.                                                 ORDER
14       SANTOS PELAYO,                                      Hon. Lawrence J. O’Neill
15                        Defendant.
16
17             The defense moves this Court for an order terminating supervised release for the above
18   named defendant. Defense counsel has conferred with counsel for the government, Assistant
19   United States Attorney Kimberly Sanchez, as well as United States Probation Officer Adrian
20   Garcia, and neither has any opposition to this motion.
21             Title 18 U.S.C. § 3583(e)(1) grants the court power to terminate a term of supervised
22   release at any time after the expiration of one year of supervised release, pursuant to the
23   provisions of Federal Rule of Criminal Procedure Rule 32.1(c)1, provided the court is satisfied
24   that such action is warranted by the conduct of the defendant and in the interests of justice.
25             On June 1, 2012, Santos Pelayo was sentenced after having pled guilty to one count of
26
27   1
       Federal Rule of Criminal Procedure 32.1(c)(1) generally requires “a hearing, at which the person has the right to
     counsel and an opportunity to make a statement and present any information in mitigation.” However, no hearing is
28   required if the defendant waives the hearing. Fed. R. Crim. P. 32.1(c)(2)(A). Nor is a hearing required if the relief is
     favorable to the defendant and the government does not object. Fed. R. Crim. P. 32.1(c)(2)(A) and(B). Under both
     provisions, no hearing is required here.
 1   conspiracy to commit robbery affecting interstate commerce and one count of possessing a
 2   firearm in furtherance of a crime of violence in the Central District of California in case 3:10-cr-
 3   03510-BTM. (Doc. 209). The Court sentenced Mr. Pelayo to 60-months in custody followed by
 4   a 60-month term of supervised release (Doc. 209). Mr. Pelayo was released from prison on
 5   January 20, 2015 and is currently on low-risk supervision.
 6           Having completed approximately four out of five years of his supervision with no
 7   violations, Mr. Pelayo has maintained steady employment, provided for his family, fulfilled all
 8   his supervision requirements, and has had absolutely no issues while on supervision. Due to this
 9   demonstrated compliance with supervision and his ability to be a productive, law-abiding citizen,
10   both the government and probation have no objection to this early termination request.
11           Based on the foregoing, the defense submits that early termination of supervised release
12   is warranted based on the conduct of Mr. Pelayo and in the interests of justice.
13
14                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
15
16   DATED: January 14, 2019                       /s/ Charles J. Lee
                                                   CHARLES J. LEE
17                                                 Assistant Federal Defender
                                                   Attorney for Defendant
18                                                 SANTOS PELAYO
19
20
21
22
23
24
25
26
27

28

     Pelayo – Unopposed Motion for Early
     Termination of Supervised Release
                                                      2
 1                                              ORDER
 2           Santos Pelayo. is hereby discharged from supervised release, effective immediately, on
 3   case 1:15-cr-00121-LJO.
 4
 5   IT IS SO ORDERED.
 6       Dated:     January 15, 2019                      /s/ Lawrence J. O’Neill _____
 7                                                UNITED STATES CHIEF DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Pelayo – Unopposed Motion for Early
     Termination of Supervised Release
                                                     3
